EXHIBIT 99 Investor Release FOR IMMEDIATE RELEASE FOR MORE INFORMATION CONTACT: 03/08/10 Investors:Mary Kay Shaw, 630-623-7559 Media: Heidi Barker, 630-623-3791 McDONALD’SGLOBAL COMPARABLE SALESINCREASE4.8% IN FEBRUARY OAK BROOK, IL – McDonald’s Corporation today announcedglobal comparable salesgrowth of4.8% in February.Performance by segment was as follows: · U.S.up 0.6% · Europe up 5.4% · Asia/Pacific, Middle East and Africaup 10.5% "Our worldwide results for February show that we're satisfying the needs of our customers around the world by giving them more choice and variety, unbeatable value and the convenience they're looking for given today's busy lifestyles," said McDonald's Chief Executive Officer Jim Skinner. U.S. comparable sales increased in February supported by strong consumer demand for core favorites, including an Olympic-themed Chicken McNugget promotion, the Breakfast Dollar Menu and McCafé beverages.
